DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1-21, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of US Patent US 10,90,9172.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
	US Patent 10,909,172 contain(s) every element of claims 1-21 of the instant application 17/163837 and thus anticipate or obvious the claim(s) of the instant application. Claims of the instant application 17/163837, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Objections / Construction
Claims 1, 8 and 15 are objected to because of the following informalities: Claims recite limitation "the entity".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – an entity –.  
Further, the specification doesn’t explicitly disclose a limitation “a second playback manner” and specifically “group of actions are selected based on [both] the first playback manner and the second playback manner”, which is thus, open to various interpretations.  The applicant is advised to indicate the supporting paragraphs or amend the claim to indicate a functionality requirement for the “second playback manner.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) authorizing a user and recommending media content based on the authorization.
The limitations of identifying an authorization, determining, based on the authorization that playback of the media content is authorized and recommending a subset of the plurality of playlists with a group of actions  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor” (Claim 8) nothing in the claim element precludes the step from practically being performed in the mind.  The claim(s) encompasses the user manually determining appropriate authorization and providing options to purchase the content.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite one additional element – “the group of actions are selected based on the first playback manner and the second playback manner”, which is a logical determination of user actions (i.e., as a generic processor performing a generic computer function which encompasses a well-known concept of the machine learning) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.  The additional limitations of these dependent claims do not add an inventive concept, for they represent merely generic data, such determining relatedness values, authorization criteria and additional data gathering and analysis of the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Malik (US 2007/0067301).

Regarding claims 1, 8 and 15, Malik teaches a method, a system and a non-transitory computer-readable medium for identifying media, the method comprising: 
identifying an authorization of the entity to view media content included in a plurality of playlists ([0064]) of media content items ([0028], [0033], [0067], [0072]); 
determining, based on the authorization that playback of the media content included in the plurality of playlists ([0069]) by the entity in a playback manner is authorized and that playback of the media content included in the plurality of playlists by the entity in a second playback manner is prohibited ([0023] “downloading a copy of a digital media file that may be used during a trial period. After which, the media file may not be authorized to be used”, [0030], [0051], [0071]); and
recommending a subset of the plurality of playlists of media content items to the entity, wherein the recommended subset are presented with a group of actions available to the entity relating to the subset ([0049], [0070]) of the plurality of playlists of media content items and wherein the group of actions are selected based on the first playback manner and the second playback manner ([0029], [0047]-[0048], [0053], [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tedesco et al. (US 2008/0109911) in view of Spiegelman et al. (US 2008/0147711)(see IDS filed 02/01/2021).

Regarding claim 1, Tedesco teaches a method for identifying media, the method comprising: 
identifying an authorization of the entity to view media content included in a plurality of playlists of media content items ([0029], [0032]); 
determining, based on the authorization that playback of the media content included in the plurality of playlists by the entity in a playback manner ([0031],. F7C) is authorized and that playback of the media content included in the plurality of playlists by the entity in a second playback manner is prohibited ([0024]-[0025], [0034]); and
recommending a subset of the plurality of playlists of media content items to the entity, wherein the recommended subset are presented with a group of actions available to the entity relating to the subset of the plurality of playlists of media content items and wherein the group of actions are selected based on the first playback manner and the second playback manner ([0054]-[0055], [0060]-[0061], F7C, F8b).

Tedesco teaches a plurality of media content can be music, video, television, photos or any other playable content [0021] collection of media files, which construed to be analogous to a playlist  and is evidenced by [0021] “playlist membership” and Figures 7c, 8b.  Wherein, it is only obvious to comprise a plurality of playlists stored on the user device.
However, to merely obviate such reasoning Spiegelman discloses a plurality of playlists of media content items in Figure 6 and recommending a subset of the plurality of playlists ([0051] “a subset of the relevant playlists can be provided to the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tedesco to include a plurality of playlists and recommending a subset of playlists as disclosed by Spiegelman.  Doing so would enhance a user’s ability to listen to and to watch various different forms of media through their computers (Spiegelman [0004]).

Regarding claim 8, Tedesco teaches a system for identifying media, the system comprising: a hardware processor that: 
identifies an authorization of the entity to view media content included in a plurality of playlists of media content items; determines, based on the authorization that playback of the media content included in the plurality of playlists by the entity in a playback manner is authorized and that playback of the media content included in the plurality of playlists by the entity in a second playback manner is prohibited; and recommends a subset of the plurality of playlists of media content items to the entity, wherein the recommended subset are presented with a group of actions available to the entity relating to the subset of the plurality of playlists of media content items and wherein the group of actions are selected based on the first playback manner and the second playback manner.
Claim 8 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 15, Tedesco teaches a non-transitory computer-readable medium, comprising computer-executable instructions that, when executed on a computing device, perform a method for identifying media, the method comprising: identifying an authorization of the entity to view media content included in a plurality of playlists of media content items; determining, based on the authorization that playback of the media content included in the plurality of playlists by the entity in a playback manner is authorized and that playback of the media content included in the plurality of playlists by the entity in a second playback manner is prohibited; and recommending a subset of the plurality of playlists of media content items to the entity, wherein the recommended subset are presented with a group of actions available to the entity relating to the subset of the plurality of playlists of media content items and wherein the group of actions are selected based on the first playback manner and the second playback manner.
Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 9 and 16, Tedesco as modified teaches the method, the system and the medium, further comprising determining that at least one media content item from a playlist of media content items of the plurality of playlists of media content items is being viewed by the entity (Tedesco [0025], [0040], [0063]).

Regarding claims 3, 10 and 17, Tedesco as modified teaches the method, the system and the medium, further comprising, in response to determining that the at least one media content item is being viewed by the entity (Spiegelman [0085] as in recommendation is made in response that user frequently plays / views of a particular song or artist), determining a plurality of relatedness values between the playlist of media content items and each of the plurality of playlists of media content items (Spiegelman [0050] “relevance can be determined utilizing a score system that assigns high scores to play lists that are relevant to the play list recommendee”, [0053] “recommendation can be based on affinity of playlists created by a user and playlists in the public play lists database. Thus, a user can be recommended a playlist that an affinity engine deems to be similar to a playlist that the user created.  An affinity algorithm that matches characteristics of user playlists with characteristics of public play lists can be utilized to locate playlists that can be recommended to the user”, [0086]-[0087], [0090], [0092], [0094]-[0095]), wherein each of the plurality of relatedness values indicates a relatedness of each of the playlists of the plurality of playlists to the at least one media content item being viewed (Spiegelman [0053] as “play list recommendation can be based on affinity of playlists created by a user and playlists in the public play lists … recommended a playlist that an affinity engine deems to be similar to a playlist that the user created”, where affinity /similarity is analogous to relatedness, [0090], [0092], [0094]-[0095]), and wherein the relatedness value of each of the playlists of the plurality of playlists is inferred based on user behavior information that indicates viewings of media content items included in the playlist of media content items and the at least one media content item being viewed (Spiegelman F8, [0053], [0090] “locate a playlist having representative artists similar or relevant to the artists preferred by the user …playlists are relevant based on score assigned to the playlists according to the representative artists, songs, and genres of the playlist in comparison with the artists, songs and genres that a user recommendee prefers”, where artists, songs, albums and genres are attributes, [0091]) across a plurality of users  (Spiegelman [0038] where data from public playlists (which are playlists from plurality of users) “can be utilized to recommend the play list”, [0053] “recommendation can be based on affinity of playlists created by a user and playlists in the public play lists database”; [0068] “determine playlists that have been created by play list creators having similar profiles as the play list recommendee”, wherein user profile includes frequently played (consumed of viewed) songs or media [0084]-[0085]).

Regarding claims 4, 11 and 18, Tedesco as modified teaches the method, the system and the medium, wherein the subset of the plurality of playlists of media content items is recommended to the entity based on a ranking of the plurality of relatedness values (Spiegelman [0049]-[0051] as in recommending playlist that “meet a pre-determined threshold of relevance”).

Regarding claims 5, 12 and 19, Tedesco as modified teaches the method, the system and the medium, wherein the user behavior information includes a review of a media content item (Spiegelman [0083], [0086]-[0088], where user rating of the media is review, Tedesco [0021], [0045]).

Regarding claims 6, 13 and 20, Tedesco as modified teaches the method, the system and the medium, wherein the subset of the plurality of playlists of media content items are selected based on each of the subset of the plurality of playlists of media content items satisfying authorization criteria (Tedesco [0029], [0031]-[0032], Spiegelman [0110]-[0111]).

Regarding claims 7, 14 and 21, Tedesco as modified teaches the method, the system and the medium, further comprising: 
receiving, from the entity, an indication that the first playlist of media content items is to be modified based on the subset of the plurality of playlists of media content items, wherein an action of the group of actions is modifying the first playlist of media content items (Tedesco [0060], [0068], Spiegelman [0105], [0078]); and in response to receiving the indication, modifying the first playlist of media content items (Tedesco [0034], [0054]-[0055], Spiegelman [0082], see customizing playlists).

Claims 3-4, 10-11 and 17-18 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tedesco as modified and in further view of the applicant’s admitted prior art Artom et al. (US 2009/0083260) (see IDS filed 02/01/2021).

Regarding claims 3, 10 and 17, Tedesco as modified teaches the method, the system and the medium, further comprising, in response to determining that the at least one media content item is being viewed by the entity (Spiegelman [0085] as in recommendation is made in response that user frequently plays / views of a particular song or artist), determining a plurality of relatedness values between the playlist of media content items and each of the plurality of playlists of media content items (Spiegelman [0050] “relevance can be determined utilizing a score system that assigns high scores to play lists that are relevant to the play list recommendee”, [0053] “recommendation can be based on affinity of playlists created by a user and playlists in the public play lists database. Thus, a user can be recommended a playlist that an affinity engine deems to be similar to a playlist that the user created.  An affinity algorithm that matches characteristics of user playlists with characteristics of public play lists can be utilized to locate playlists that can be recommended to the user”, [0086]-[0087], [0090], [0092], [0094]-[0095]), wherein each of the plurality of relatedness values indicates a relatedness of each of the playlists of the plurality of playlists to the at least one media content item being viewed (Spiegelman [0053] as “play list recommendation can be based on affinity of playlists created by a user and playlists in the public play lists … recommended a playlist that an affinity engine deems to be similar to a playlist that the user created”, where affinity /similarity is analogous to relatedness, [0090], [0092], [0094]-[0095]), and wherein the relatedness value of each of the playlists of the plurality of playlists is inferred based on user behavior information that indicates viewings of media content items included in the playlist of media content items and the at least one media content item being viewed (Spiegelman F8, [0053], [0090] “locate a playlist having representative artists similar or relevant to the artists preferred by the user …playlists are relevant based on score assigned to the playlists according to the representative artists, songs, and genres of the playlist in comparison with the artists, songs and genres that a user recommendee prefers”, where artists, songs, albums and genres are attributes, [0091]) across a plurality of users  (Spiegelman [0038] where data from public playlists (which are playlists from plurality of users) “can be utilized to recommend the play list”, [0053] “recommendation can be based on affinity of playlists created by a user and playlists in the public play lists database”; [0068] “determine playlists that have been created by play list creators having similar profiles as the play list recommendee”, wherein user profile includes frequently played (consumed of viewed) songs or media [0084]-[0085]).

Tedesco as modified by Spiegelman teaches determining similarity between a user profile and a publicly generated user playlist as shown in [0084].  The user profile includes artist, genres and song the user likes or prefers.  The similarity is computed between the song user likes and the public user profile – “the playlist recommendation according to artist entry can be utilized to correlate to public playlists that have similar artists … playlist recommendee can be recommended a public playlist having representative artist relevant to the artists that the playlist recommendee user likes” [0084].
Thus, although Spiegelman teaches determining relatedness between the song user prefers and user-generated playlists, Spiegelman in [0085] also teaches that playlist recommendations (which determined by the similarity as shown in [0084]) are based on “frequently played artists or songs by the playlist recommendee”, which are also stored in the user’s profile.
Therefore, it is reasonable to conclude that if the similarity is determined between the song user likes (stored in user profile) and public playlist (user-generated playlist), then it’s only obvious that if the recommendations are also generated for the frequently played songs, then the similarity is analogously determined between the song user plays frequently, which is also stored in user profile (aka media content item being viewed) and the public playlist (user-generated playlist).  I.e. the relatedness to user-generated playlist is determined based on user profile.  Wherein the user profile comprise frequently played songs (aka media content time being frequently viewed).
However, to merely obviate such reasoning, Artom discloses “in response to determining that the at least one media content item is being viewed by the entity … plurality of relatedness values indicates a relatedness ([0036] “A correlation threshold can be set up to determine the related videos”; “related videos can then be provided as a recommendation or suggestion to any user that is viewing video v032”) of each of the user-generated playlists of the plurality of user-generated playlists ([0035] “the collections of each user in the list can be inspected in order to look for videos which appear in multiple collections”; [0023] “the collections of videos of each user in the list can be analyzed for videos which are related to the selected video”) of each of the playlists of the plurality of playlists to the at least one media content item being viewed ([0036] “a recommendation or suggestion to any user that is viewing video v032”; [0008] “related videos, which can be provided as recommendations for the various users viewing a particular video”)”.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Tedesco as modified by Spiegelman to determine a relatedness of each ... user-generated playlist... to a ... media content item being viewed as disclosed by Artom.  Doing so would provide a better user experience (Artom [0009]).

Regarding claims 4, 11 and 18, Tedesco as modified teaches the method, the system and the medium, wherein the subset of the plurality of playlists of media content items is recommended to the entity based on a ranking of the plurality of relatedness values (Spiegelman [0049]-[0051] as in recommending playlist that “meet a pre-determined threshold of relevance”, Artom [0029]-[0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	November 28, 2022